EVANS, Circuit Judge.
We answer the question — May a subcontractor who furnishes material to a principal in Illinois, but files no lien therefor within sixty days from the date of furnishing the material, later and after the principal has paid the contractor therefor and upon finding that the material so furnished is defective and valueless, revive the period for filing claims for subcontractor’s mechanic’s lien by repairing without cost the defective material? — in the negative. See Taylor Bros. v. Gill, 126 Okl. 293, 259 P. 236, 54 A.L.R. 979, and annotations (where many cases including an Illinois decision, Snitzler v. Filer, 135 Ill. App. 61, are listed) at page 984; Ruling Case Law, Vol. 18, page 934, correctly states the rule to be as follows:
“Generally where a contract is regarded as completed, subsequent performance of *469some service or furnishing some material remedying the defect will not operate to extend the time for claiming a lien or to revive a lien then expired.”
The decree is affirmed.